                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

MARK L. MANSFIELD and THERESA A.
MANSFIELD, individually, and on behalf of their
minor child CM,,                                        Case No. 4:18-CV-278-BLW

              Plaintiff,                                ORDER SETTING TRIAL AND
                                                        PRETRIAL CONFERENCE
      v.

UNITED STATES OF AMERICA,

              Defendant.



       On January 28, 2020, the Court’s staff held a status conference for the purpose of setting

a trial date in this matter. Based on that conference, the Court issues the following order:

       NOW THEREFORE IT IS HEREBY ORDERED that the following deadlines and

procedures shall govern the remainder of this litigation:

1.     Trial Date: A one-to-two day bench trial shall be set for May 4, 2020, at 1:30 p.m. in

       the Federal Courthouse in Pocatello, Idaho. Beginning on day two, trial shall begin at

       8:30 a.m. and end at 2:30 p.m., with two fifteen minute breaks.

2.     Pretrial Date: A telephonic pretrial conference shall be held on April 21, 2020 at 4:00

       p.m. Counsel for Plaintiff shall initiate the call. The Court can be reached at (208)

       334-9145. The purpose of the conference is to discuss and resolve (1) the legal issues

       remaining in the case; (2) evidentiary issues; (3) trial logistics; and (4) any other matter

       pertaining to the trial. Not less than twenty days prior to the date of the pretrial

       conference, the parties shall communicate and reach agreement on as many items as


Order Setting Trial and Pretrial Conference - 1
      possible. The parties shall be prepared to discuss with the Court those items over which

      counsel disagrees.

3.    Rule 702 Motions: In cases involving serious Daubert issues, the parties shall contact

      Staff Attorney David Metcalf (at dave_metcalf@id.uscourts.gov) as soon as possible to

      determine whether a hearing is necessary.

4.    Witness Lists: The parties shall exchange witness lists on or before April 14, 2020.

      The witness lists shall contain the material listed in F.R.C.P. 26(a)(3)(A)&(B), and shall

      include a full summary, not just the subject, of the witnesses’ expected testimony.

5.    Exhibit Lists, Exhibits, Trial Briefs and Motions in Limine: All exhibit lists, trial briefs,

      and motions in limine shall be filed with the Court on or before April 14, 2020. On the

      same date the parties shall exchange all trial exhibits, but shall not provide them to the

      Court until the day of trial. Counsel shall only provide the Court with a set of original

      pre-marked exhibits. Because of the use of electronic evidence presentation systems, it

      is unnecessary to provide any copies. Counsel may wish to have available in the

      courtroom a copy of any exhibits which the Court may find difficult to review through

      the evidence presentation system. The exhibit lists shall follow the guidelines set out in

      Local Rule 16.3(f) to the extent it is not inconsistent with this Order. The exhibit lists

      shall be prepared on form provided by the Deputy Clerk, with sufficient copies for the

      Judge, the Deputy Clerk, and the Law Clerk. Exhibit numbers 1 through 999 shall be

      reserved for joint exhibits; exhibit numbers 1000 through 1999 shall be reserved for

      plaintiff’s exhibits; exhibit numbers 2000 through 2999 shall be reserved for the first

      defendant listed on the caption; exhibit numbers 3000 through 3999 shall be reserved for


Order Setting Trial and Pretrial Conference - 2
      the second defendant listed on the caption; and so on. Counsel shall review their

      exhibits, determine any duplication, and jointly mark and stipulate to the admission of

      those exhibits that both sides intend to offer and rely upon.

6.    Settlement/Mediation Deadline: The parties agree that they shall notify the Court on or

      before April 7, 2020 that the case has either settled or will definitely go to trial.

7.    Trial Procedures:

      a.     Counsel shall exercise good faith in attempting to reach a stipulation on

             undisputed facts and admission of exhibits.

      b.     A typical trial day – after the first day – will be from 8:30 a.m. to 2:30 p.m.,

             except for two standard fifteen minute morning and afternoon recesses.

      c.     Counsel shall have enough witnesses ready to ensure a full day of testimony. If

             witnesses are unavoidable delayed, counsel shall promptly notify the court and

             opposing counsel.

      d.     When counsel announce the name of a witness called to testify, the Court or the

             clerk will summon the witness forward to be sworn, the clerk will administer the

             oath and, after the witness is seated, ask the witness to state her or his name and

             spell her or his last name for the record. I will then indicate to counsel that she or

             he may inquire of the witness.

      e.     Please do not address parties or witnesses (including your own) by her or his first

             name unless such familiarity is clearly appropriate, and is not likely to be

             offensive to the witness or any juror. In case of doubt, don’t.

      f.     Your clients and your witnesses should be instructed that they should always refer


Order Setting Trial and Pretrial Conference - 3
             to you and opposing counsel by last names.




                                                  DATED: January 28, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  United States District Judge




Order Setting Trial and Pretrial Conference - 4
